                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                        Plaintiff,
                                                     Case No. 18-CV-1812-JPS
v.

RICKY PERSON, C.O. HERNANDEZ,
TANYA TILOT, and BELINDA                                              ORDER
ERNSTING,

                        Defendants.


        Plaintiff, having been released from prison, was directed to file a

 renewed motion to leave to proceed in forma pauperis. (Docket #9). She did

 so on January 14, 2019. (Docket #11). In order to allow a plaintiff to proceed

 without prepaying the $400 filing fee in this matter, the Court must first

 decide whether the plaintiff has the ability to pay the fee and, if not,

 whether the lawsuit states a claim for relief. 28 U.S.C. §§ 1915(a), (e)(2)(B).

 On the question of indigence, although Plaintiff need not show that she is

 totally destitute, Zaun v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980), it must be

 remembered that the privilege of proceeding in forma pauperis “is reserved

 to the many truly impoverished litigants who, within the District Court’s

 sound discretion, would remain without legal remedy if such privilege

 were not afforded to them,” Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649,

 651 (7th Cir. 1972).

        Plaintiff’s motion states that she is unemployed and receives only

 $200 per month in income from an undisclosed source. Her monthly

 expenses exceed $400. Plaintiff explains that she lives in a homeless shelter

 and is pursuing social security disability benefits. In light of these
representations, the Court finds that Plaintiff is indigent for purpose of

prepaying the filing fee. She will, therefore, be granted leave to proceed in

forma pauperis. Her original motion seeking such relief will be denied as

moot. (Docket #2).

       Notwithstanding the payment of any filing fee, however, when a

plaintiff seeks leave to proceed in forma pauperis, the Court must screen the

complaint and dismiss it or any portion thereof if it has raised claims that

are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A claim is legally

frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Hutchinson ex rel. Baker v. Spink, 126 F.3d

895, 900 (7th Cir. 1997). The Court may dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary to plead specific facts; rather, the plaintiff’s statement need only

“give the defendant fair notice of what the…claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that offers

“labels and conclusions” or “formulaic recitation of the elements of a cause

of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). To state a claim, a complaint must contain

sufficient factual matter, accepted as true, “that is plausible on its face.” Id.

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the


                                  Page 2 of 5
plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The complaint allegations “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted).

       Plaintiff’s allegations span roughly from June to November 2017,

while she was incarcerated at Robert E. Ellsworth Correctional Center.

(Docket #1 at 2). As best the Court can tell, the general themes of Plaintiff’s

allegations are her complaints about an AODA program she participated

in, and her dissatisfaction with the level of medical care she received. See id.

at 2–7. However, not only is Plaintiff’s prose difficult to follow generally, it

is not clear that the pages of her complaint are in the proper order. The

complaint contains five separate pages labeled as “Complaint – 3.” Id. at 3–

7. The Court cannot discern what the correct order of these pages should

be. Perhaps a page is missing as well; the last line of the second page does

not seem to match up with the first line of any of the “third” pages.

       Thus, the Court must order Plaintiff to submit an amended

complaint which gives appropriate page numbers to each page of her

pleading. For her benefit, the Court will also offer some additional

observations in light of the allegations it could make sense of. First, only

related claims may be brought together in a single case. George v. Smith, 507

F.3d 605, 607 (7th Cir. 2007). In other words, “multiple claims against a

single party are fine, but Claim A against Defendant 1 should not be joined

with unrelated Claim B against Defendant 2.” Id. It is not clear how

Plaintiff’s claims about the AODA program and her medical care are

factually related. Plaintiff also mentions a concern about being threatened

by another inmate; the Court does not understand how that fits into this


                                  Page 3 of 5
case either. It seems that Plaintiff is attempting to bring unrelated claims

against unrelated defendants together in one suit, but the Court will be able

to fully evaluate this issue once an amended complaint is received.

       Second, Plaintiff alleges violations of laws that do not apply to her

case. For instance, Plaintiff claims that Defendants’ conduct violated “state

and local laws,” without defining what those are, “DOC policy and

procedures,” which do not provide her any right to sue, and HIPAA, which

similarly provides no private right of action. Carpenter v. Phillips, 419 F.

App’x 658, 659 (7th Cir. 2011). The Constitution and its amendments are the

most likely source of Plaintiff’s rights, so she should try to relate her

allegations to one or more of the amendments, if any apply.

       Finally, Plaintiff seeks relief that is unavailable in this proceeding.

Plaintiff suggests that her participation in the AODA program may have

led to a reduction in her sentence. She requests that, among other things,

the Court grant her credit a certain amount of time towards her sentence,

as well as providing damages for “each extra day [she] spent on prison

grounds[.]” (Docket #1 at 8). A petition for a writ of habeas corpus is the

only method by which a state prisoner can seek relief in federal court

related to the fact or duration of their confinement. Whitfield v. Howard, 852

F.3d 656, 661, (7th Cir. 2017). This rule extends to suits seeking damages

which would imply the invalidity of the person’s confinement. Id. Plaintiff

should not include allegations which violate this rule in her amended

complaint.

       Plaintiff’s amended complaint must be filed no later than February

8, 2019. If she does not file an amended complaint, this action will be

dismissed. Plaintiff should be aware that an amended complaint

supersedes the prior complaint and must be complete in itself without


                                 Page 4 of 5
reference to the original complaint. See Duda v. Bd. of Educ. of Franklin Park

Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998). In Duda, the

Seventh Circuit emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading[.]”

Id. at 1057 (citation omitted); see also Pintado v. Miami-Dade Housing Agency,

501 F.3d 1241, 1243 (11th Cir. 2007) (“As a general matter, ‘[a]n amended

pleading supersedes the former pleading; the original pleading is

abandoned by the amendment, and is no longer a part of the pleader’s

averments against his adversary.’”) (quoting Dresdner Bank AG, Dresdner

Bank AG in Hamburg v. M/V OLYMPIA VOYAGER, 463 F.3d 1210, 1215 (11th

Cir. 2006)).

       Accordingly,

       IT IS ORDERED that Plaintiff’s renewed motion for leave to

proceed in forma pauperis (Docket #11) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s original motion for leave

to proceed in forma pauperis (Docket #2) be and the same is hereby DENIED

as moot; and

       IT IS FURTHER ORDERED that on or before February 8, 2019,

Plaintiff shall file an amended pleading or this action will be dismissed.

       Dated at Milwaukee, Wisconsin, this 18th day of January, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 5 of 5
